ALLOWABILITY NOTICE
Applicant’s response, filed 12/17/2021, to the previously presented office action has been considered and made of record. Claims 1, 3-6, 18, and 20-26 (renumbered 1-13 for issue) are pending further consideration as presented in the current office action.

Response to Arguments
Applicant’s arguments, see page 7 of Applicant’s Remarks filed 12/17/2021, with respect to the previously presented 35 USC 112(f) interpretation of previously presented claims 1-17 and the limitations of the currently presented claims have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasoning that the existing claims have been amended to remove the language leading to the means plus type interpretation of said claims. Therefore, the previously presented 35 USC 112(f) interpretation of the claims have been withdrawn. 

Applicant’s arguments, see pages 7-10 of Applicant’s Remarks filed 12/17/2021, with respect to the previously presented 35 USC 102 and 35 USC 103 rejections of the previously presented claim set (and the limitations of the currently presented claims) have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasoning that the newly amended independent claims 1, 18, and 20 have been amended to include limitations not disclosed by the known prior art, cited prior art, or reasonable combinations thereof.  Therefore, the previously presented 35 USC 102 and 35 USC 103 of all existing claims have been withdrawn. 

Reasons for Allowance
Claims 1, 3-6, 18, and 20-26 (renumbered 1-13 for issue) are allowed.
The following is an examiner’s statement of reasons for allowance:
The present Application discloses a crack candidate detection and correction system and method, whereby a target image and a reference image are utilized. The reference image data being utilized to correct a unit region of the target image. The limitations of the present independent claims 1, 18, and 20 have been modified in language such that further details pertaining to the unit region is, the selection of the unit region, and the relationship between first thresholds and second thresholds and the corresponding reference and target regions of the reference and target images. The prior art of Kondo (US 2018/0156736) has disclosed the use of thresholds to detect regions, wherein the threshold (gradient threshold) is learned by iterative user based selection and correction. In the prior office action the disclosure was interpreted such that the first and second thresholds as thresholds of different user based corrected adjustments of the thresholds. However, the present claimset requires two thresholds that are used in conjunction to detect a respective target and reference region and not a sequence of thresholds adjusted to learn a region determination within image data as disclosed by Kondo. Furthermore, the “unit” region of the present claims is further detailed as corresponding to each of the respective target and reference regions and utilized in a unit by unit correction from the reference to target image region. The previously presented prior art of Karube (US 2018/0308230) details a step such as this, but neither Kondo or Karube of disclosed or made obvious the thresholding process as presently claimed. Furthermore, the process of Kondo is based on the process of Fig 6 (see Kondo’s disclosure) and the claims of the present application were interpreted as reference image data and target image data of a same image, wherein a “target region” and  “reference region” were overlapping regions of a corresponding crack candidate to be corrected based on the data from each of a sequence of overlapping region data. Hence, Kondo fails to teach setting a region in each of a target image and a reference image based on each of a first-threshold and a second threshold as required by the present claims, wherein said target region is corrected based on said reference region on a per unit basis. For at least the above reasoning and Applicant’s successful arguments: independent claims 1, 18, and 20 have not been disclosed by the known prior art, cited prior art, or reasonable combinations thereof. Furthermore, dependent claims 3-6 and 21-26 are in condition for allowance over the prior art for at least the reasoning of the corresponding claims from which they depend.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        


/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666